Citation Nr: 0118868	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating, prior to 
February 15, 2001, in excess of 10 percent for post 
diskectomy degenerative joint disease of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent, 
subsequent to February 15, 200l, for degenerative joint 
disease of the cervical spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for post traumatic degenerative joint disease of 
the lumbar spine.

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the left patella with traumatic bursitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a right knee 
disability.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to 
February 1972 and from December 1980 to March 1988.  Further, 
the appellant was injured on January 7, 1979, during an 
inactive duty training period.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post diskectomy degenerative joint disease of the cervical 
spine, with assignment of a 10 percent disability rating, and 
granted service-connection for post traumatic degenerative 
joint disease of the lumbar spine, with assignment of a 10 
percent disability rating.  That decision also denied an 
increased evaluation for residuals of a fracture of the left 
patella with traumatic bursitis and denied service connection 
for a right knee disability.  A rating decision in March 2001 
increased the evaluation of the cervical spine disorder to 20 
percent, effective February 15, 200l.

The issues pertaining to the appellant's cervical spine 
disability, left knee disability, and right knee disability 
will be addressed in the REMAND section of this decision.

The appellant's claim of entitlement to a temporary total 
rating for his left knee disability under 38 C.F.R. § 4.30, 
raised by the appellant in April 2000, is referred to the RO 
for appropriate development.  The appellant's claim of 
entitlement to service connection for hypertension, claimed 
as secondary to his service-connected disabilities, raised by 
the appellant in his August 28, 2000 VA Form 9, is also 
referred to the RO for appropriate development.  



FINDINGS OF FACT

Since the grant of service connection, the appellant's low 
back disability has been manifested by moderate limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess 
thereof, for the service-connected post traumatic 
degenerative joint disease of the lumbar spine have been met 
since the grant of service-connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5285, 5289, 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a January 1999 VA spine examination, the appellant 
reported that he had had lower back pain since a motor 
vehicle accident in 1980.  The appellant was able to flex his 
lumbar spine forward to 80 degrees and extend it backward to 
30 degrees.  He could flex his spine to 22 degrees to the 
right and 20 degrees to the left.  The examiner noted that 
movements became painful for the appellant at the point which 
motion stopped.  The examiner was unable to identify any 
additional limitation due to pain, fatigue, or weakness 
following repetitive use or during flare-ups.  The was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  The appellant's posture was abnormal in that he 
was flexed forward 5 degrees.  Musculature of the back was 
good, and no neurological abnormalities were detected.  The 
examiner diagnosed arthralgia of the lumbosacral spine with 
no loss of function due to pain.

On April 7, 1999, the appellant was examined by Eric Janssen, 
M.D.  The appellant reported that, since a motor vehicle 
accident in 1980, he had developed stiffness, popping with 
motion, and pain in his low back.  He had palpable 
crepitation with movement of the low back area.  He flexed 
forward to approximately 80 degrees, extended to 
approximately 20 degrees, flexed laterally approximately 10 
to 15 degrees bilaterally.  He had a negative straight leg 
raise test.  Motor sensory and reflex exam was equal and 
active bilaterally.  There was tenderness in the lumbosacral 
junction and particularly out to the left sacroiliac joint.  
There was some tenderness in the musculature in the 
paraspinals.  X-ray examination of the low back showed 
multiple levels of spurring at the facet area as well as the 
anterior aspect of the vertebral bodies; however, no 
significant lapse of vertebral bodies was noted.  The 
appellant reported that Celebrex had helped him considerably.  
Dr. Janssen diagnosed degenerative joint disease of the low 
back.

At a December 1999 VA spine examination, the appellant was 
able to flex his lumbar spine forward to 64 degrees and 
extend it backwards to 32 degrees.  He could flex his lumbar 
spine to 26 degrees to the right and 20 degrees to the left.  
The examiner noted that movements became painful for the 
appellant at the point which motion stopped.  The examiner 
was unable to identify any additional limitation due to pain, 
fatigue, or weakness following repetitive use or during 
flare-ups.  The appellant continually groaned during the 
examination.  There were no postural abnormalities.  
Musculature of the back was good, and no neurological 
abnormalities were detected.  The examiner diagnosed 
posttraumatic degenerative joint disease of the lumbar spine 
with loss of function due to pain.  X-ray examination of the 
appellant's lumbosacral spine showed mild discogenic 
degenerative changes without acute fracture or dislocation.

VA x-ray examination of the appellant's lumbosacral spine in 
January 1999 showed a few marginal osteophytes mainly at L1-2 
and L3-4 levels.  No other abnormality was noted.  Disk 
spaces were well preserved.

A June 23, 2000 sonographic study of the spinal and 
paraspinal soft tissue structures of the appellant's spine 
showed left sacroiliitis to a moderately severe degree.  The 
lumbar region revealed L4-L5 zygapophyseal inflammatory 
activity.  A June 23, 2000 dermatomal evoked potential study 
of the appellant's lower extremities was abnormal with 
evidence of a left-sided delay of the absolute latency value 
at S1.  This finding was indicative of abnormal neuropathic 
changes, consistent with nerve root dysfunction at that level 
on the left.  Clinical correlation was suggested.  A 
somatosensory evoked potential of the lower extremities was 
abnormal with evidence of a borderline left cortical delay 
upon individual stimulation to the right and left tibial 
nerves.  This finding was indicative of abnormal neuropathic 
changes above the level of the cauda equina on the left.  
Clinical correlation was suggested.  A nerve conduction study 
of the lower extremities was abnormal with evidence of 
slowing of the motor nerve conduction velocities of the left 
peroneal and right and left tibial nerves, prolongation of 
the F-wave for the right tibial nerve and prolongation of the 
H-reflexes bilaterally.  These findings were indicative of 
abnormal motor neuropathic changes, consistent with a left 
peroneal and bilateral tibial neuropathy with an interruption 
in the nerve pathway bilaterally.  Clinical correlation was 
suggested.

In an October 9, 2000 letter, James Siniard, D.C., stated 
that the appellant was under his care for moderate to severe 
degenerative changes in his neck and low back.

In an October 31, 2000 letter, Lonnie Albin, M.D. stated that 
he had treated the appellant for approximately two and one-
half years for multiple medical problems.  He noted that a 
dermatomal evoked potential evaluation had shown an abnormal 
somatosensory evoked potential response involving the lower 
extremities suggestive of an abnormal neuropathic condition 
at a level above the cauda equina particularly on the left.  
He stated that the appellant had used Celebrex for the past 
year, which had worked well for the appellant's chronic pain 
and joint stiffness.

At a February 2001 VA spine examination, the appellant 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  He reported that he was treated with 
Celebrex, Amitriptyline, and aspirin.  He reported flare-ups 
of his disability from weather and from bending over too 
much.  Ten- percent additional impairment was estimated as 
resulting from the flare-ups.  The appellant did not require 
crutches, a brace, or a cane.  He stated that he was employed 
as a wood shop manager and that his disabilities interfered 
with his job.  The appellant was able to flex his lumbar 
spine forward to 74 degrees.  The examiner noted that 90 
degrees was normal.  The appellant could extend backwards to 
20 degrees.  The examiner noted that 30 degrees was normal.  
The appellant could flex his lumbar spine to 30 degrees to 
the right and 16 degrees to the left.  The examiner noted 
that 50 degrees was normal.  The examiner noted that 
movements became painful for the appellant at the point which 
motion stopped.  The examiner was unable to identify any 
additional limitation due to pain, fatigue, or weakness 
following repetitive use or during flare-ups.  The examiner 
noted objective evidence of painful motion, spasm, weakness, 
and tenderness.  Musculature of the back was good, and the 
appellant's reflexes in his upper and lower extremities were 
2+, active, and equal.  The examiner diagnosed degenerative 
joint disease of the lumbar spine with loss of function due 
to pain.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The appellant was notified of the 
symptomatology necessary for a higher disability evaluation, 
and the RO arranged for VA examinations of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his post traumatic degenerative joint 
disease of the lumbar spine.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The October 2000 statement of the case (SOC) identified the 
issue on appeal as evaluation of post traumatic degenerative 
joint disease of the lumbar spine.  The RO evaluated all the 
evidence of record in determining the proper evaluation for 
the appellant's service-connected low back disability.  The 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
post traumatic degenerative joint disease of the lumbar 
spine.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).

The RO granted service connection for post traumatic 
degenerative joint disease of the lumbar spine effective from 
July 21, 1999, the date of the appellant's claim.  The Board 
will address whether he is entitled to a disability rating 
greater than 10 percent from July 21, 1999.

Regarding musculoskeletal disabilities, such as the 
appellant's post traumatic degenerative joint disease of the 
lumbar spine, functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 
8 Vet. App. 202; see also Johnson v. Brown, 9 Vet. App. 7 
(1996); VAOPGCPREC 36-97 (December 12, 1997).

The appellant's service-connected post traumatic degenerative 
joint disease of the lumbar spine is currently evaluated 
under Diagnostic Code 5010-5292.  Under Diagnostic Code 5010, 
traumatic arthritis is rated on limitation of motion of 
affected parts as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Under Diagnostic Code 5292, a 40 percent 
disability rating is assigned for severe limitation of motion 
of the lumbar spine.  For moderate limitation of motion of 
the lumbar spine, only a 20 percent disability rating is 
warranted.  For slight limitation of motion, a 10 percent 
disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292 (2000).  

The symptoms of the appellant's low back disorder have been 
consistent since 1999.  At the February 2001 VA spine 
examination, the examiner established that the normal ranges 
of motion of the lumbar spine were forward flexion to 90 
degrees, backward extension to 30 degrees, and lateral 
flexion to 50 degrees bilaterally.  At VA examinations in 
January 1999, December 1999, and February 2001, and an 
examination by Dr. Janssen in April 1999, the appellant has 
been able to flex forward to 64 degrees, 74 degrees, and 80 
degrees.  All of these are within the upper third of the 
expected range of motion.  The appellant has been able to 
extend his lumbar spine backward to 20 degrees, 30 degrees, 
and 32 degrees.  Extension to 20 degrees, shown on two 
examinations of the appellant, including the most recent, is 
the midpoint between the upper third and the middle third of 
the expected range of motion.  The appellant has shown 
lateral flexion to the right of 10 to 15 degrees, 22 degrees, 
26 degrees, and 30 degrees.  Except for the reading of 10-15 
degrees, by Dr. Janssen in April 1999, which is described as 
an approximation, the readings all fall within the middle 
third of the expected range of motion.  The appellant has 
shown lateral flexion to the left of 10 to 15 degrees, 16 
degrees, and 20 degrees.  Here, two of the readings fall into 
the middle third of the expected range of motion and two fall 
within the bottom third.  Based on these ranges of motion, 
the Board finds that, with consideration of the benefit of 
the doubt doctrine of 38 C.F.R. § 4.3, the appellant has 
moderate limitation of motion of his lumbar spine and is 
entitled to a 20 percent disability rating therefor.  With 
only three readings in the lower third of the range-and at 
the high end of that third-it cannot be said that the 
appellant's disability more nearly approximates the criteria 
of severe limitation of motion required for a 40 percent 
disability rating.  The preponderance of the evidence is 
against the assignment of a 40 percent disability rating.  
Accordingly, the Board concludes that since the date of the 
appellant's claim, the criteria for a 20 percent disability 
rating but no higher under Diagnostic Code 5292 have been met 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  Although the appellant has pain in his lumbar spine, 
the examiner at the VA examinations did not record the 
appellant's range of motion beyond the point at which pain 
began.  The Board finds that a 20 percent disability rating 
considers the appellant's functional loss, pain, and weakness 
resulting from his post traumatic degenerative joint disease 
of the lumbar spine.

Section 4.14 of title 38, Code of Federal Regulations, states 
that the evaluation of the same disability or manifestation 
under various diagnoses is to be avoided, 38 C.F.R. § 4.14 
(2000); however, consideration has been given to other 
potentially applicable diagnostic codes that provide for a 
rating in excess of 20 percent.  The Board notes that the 
record does not reflect ankylosis of the spine for evaluation 
pursuant to Diagnostic Code 5289, residuals of a fractured 
vertebra consisting of demonstrable deformity of a vertebral 
body for evaluation pursuant to Diagnostic Code 5285, or 
lumbosacral strain pursuant to Diagnostic Code 5295.

Although the extensive testing of the appellant in June 2000 
suggested neurologic symptoms, the examiners at that time 
recommended clinical correlation.  The appellant has 
undergone VA examination for his lumbar spine on three 
occasions.  He has never shown neurologic symptoms related to 
his post traumatic degenerative joint disease of the lumbar 
spine.  One of the VA examinations was conducted in February 
2001, after the tests conducted in June 2000.  Therefore, an 
evaluation under Diagnostic Code 5293 for intervertebral disc 
syndrome is not appropriate.

Because the medical evidence does not show that these 
diagnostic codes would be more appropriate to the appellant's 
disability, an increased rating is not warranted under any of 
them.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293, 
5295 (2000).  


ORDER

Entitlement to a 20 percent disability rating, and no more, 
for post traumatic degenerative joint disease of the lumbar 
spine is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.


1.  Right knee

The appellant has asserted that he injured his right knee in 
service at that time that he suffered his service-connected 
left knee disability and he has alleged that his right knee 
disability is secondary to his service-connected left knee 
disability.  Although the appellant has twice undergone VA 
examination of his right knee, no opinion has been offered 
regarding the etiology of his right knee disability.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).



2.  Left knee

Review of the record indicates that the appellant underwent 
left knee surgery in approximately March 2000.  Records from 
this surgery have not been obtained.  Further, the appellant 
last underwent a VA examination of his left knee in December 
1999.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfilment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman, 5 Vet. App. at 
138; Green, 1 Vet. App. at 124.


3.  Cervical spine

The VA examinations of the appellant's cervical spine did not 
include the range of motion for rotation of his neck and did 
not indicate whether the appellant has additional symptoms 
from the surgical scar on his neck or additional neurologic 
impairment.  A complete and thorough examination should be 
conducted.  Id.  Further, records from the appellant's neck 
surgery have not been obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should obtain records regarding 
the appellant's left knee surgery in March 
2000 and his cervical spine surgery in May 
1999 from SportsMED.

3.  The appellant should be afforded a VA 
knee examination to assess the severity 
of his current left knee disability.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  The examination report should 
include a description of any surgical 
scars.

4.  The appellant should be afforded a VA 
knee examination to determine the nature 
of any right knee disability that may be 
present.  The examining physician should 
review the claims folder, including an 
October 31, 2000 letter from Dr. Albin 
and the records related to a January 1979 
automobile accident.  The examiner should 
note in the examination report that the 
claims folder has been reviewed.  The 
examiner should render opinions as to 
whether any current right knee disability 
is as likely as not causally related to 
the appellant's service-connected left 
knee disability or to the automobile 
accident.  A complete rationale should be 
provided for each opinion.

5.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected neck disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.

The examiner should note any abnormal 
neurologic findings attributable to the 
appellant's neck disability.  The 
examiner should address the testing 
conducted in June 2000.  The examiner 
should fully describe the appellant's 
surgical scar.  The examiner should 
identify the appellant's range of motion 
for forward flexion, backward extension, 
lateral flexion bilaterally, and rotation 
bilaterally.  The examiner should provide 
the range of motion for full range of 
motion in degrees.

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  With regard to 
the appellant's claim regarding his neck 
disability, the RO should expressly 
consider the case of Fenderson v. West, 12 
Vet. App. 119 (1999).  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



